Citation Nr: 1333711	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an inguinal hernia, claimed as a rupture (hereinafter "hernia").  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a September 2010 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Nashville, Tennessee, which denied service connection for varicose veins, and declined to reopen a previously denied claim of service connection for an inguinal hernia.  

A video conference hearing was held in August 2012 before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of the hearing testimony is in the claims file.  A June 1983 RO hearing transcript is also in the claims file.  

In September 2012, the Board, inter alia, reopened the Veteran's claim for service connection for a hernia, and remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for additional development of the record, to include obtaining a VA examination and medical opinion.  The post-remand record shows substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  



REMAND

The claims file reflects that additional development is necessary with respect to the Veteran's claim.  Specifically, the duty to assist has not been met by VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  The record suggests that the Veteran may be in receipt of Social Security Administration (hereinafter "SSA") disability benefits.  No attempt has been made to obtain these records.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  The record indicates that the Veteran was awarded either Social Security disability or retirement benefits at some point in the 1990s.  Thus, upon remand, the RO/AMC should make as many attempts as are necessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC must obtain the Veteran's complete SSA file, including any pertinent claim for disability benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claim for service connection.  If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



